DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on March 29, 2022 has been entered. 
	Claims 8-27 are pending.
	It is noted that the status identifiers for claims 22 and 24 are incorrect. They should be “previously presented” and “currently amended,” respectively. 

Response to Arguments
3.	Applicant’s arguments filed on March 29, 2022 have been fully considered.
	Objection to the Drawings
	Applicant argues that Figures 7 and 8 “have been updated to use unique reference numbers” (Remarks, page 15). Applicant also notes that the reference to Figure 10 in the Office action is incorrect since there is no Figure 10 (Remarks, page 15). 
	In response, Applicant is correct that Figure 8 was intended for Figure 10. The examiner regrets any confusion that may have resulted from this error in the last Office action. As well, the previously made objections have been withdrawn as being obviated by the amendments to the drawings and specification. As well, as noted below, the replacement drawings are acceptable.
	Claim Objections
	Applicant argues that the objections to claims 8-11, 15-21, 23, and 25-27 should be withdrawn in view of the claim amendments (Remarks, pages 14-15).
	In response, all of the previously made objections have been withdrawn in view of the amendments with one exception: the objection to claims 8 and 15 concerning hyphenation of “dilution tagged” in each claim. This objection has been maintained with modifications since one instance of “dilution tagged” remains unhyphenated in each claim. All of the other objections made previously have been withdrawn.
	Rejection of claims 8-27 under 35 U.S.C. 112(b)
	Applicant’s arguments have been fully considered and are persuasive in part. In the last Office action, indefiniteness issues were raised concerning claims 8, 14-17, 19, and 21-23. Applicant’s arguments regarding each of these claims are addressed below.
	Claim 8
	Applicant argues that the rejection should be withdrawn (Remarks, pages 15-17). 
In particular, Applicant first argues that the antecedent basis issues have been addressed by the claim amendments and/or are not, in fact, an issue (Remarks, pages 15-16). 
This argument was persuasive. That basis for rejection has been withdrawn. 
Applicant next argues, inter alia, that the issue concerning the metes and bounds of “biological target from a cell-free DNA (cfDNA)” is moot in view of the claim amendments (Remarks, page 16). 
	This argument was also persuasive. That basis for rejection has also been withdrawn. 
Applicant then argues that the language “target sequence associated with a biological target,” which appears in lines 10-11 of the claim, is, in fact, definite when it is considered in the context of the surrounding claim language and also in light of the disclosure in the specification, e.g., in paras. 20 and 30 (Remarks, pages 16-17). 
This argument was not persuasive. Paragraph 20 in the specification does not shed light on the scope of the language at issue because it does not use said language. Paragraph 30 also does not appear to be especially relevant to the issue because it relates to methods conducted in vivo using model systems, whereas the claims do not appear to be directed to an in vivo embodiment. As a result, the metes and bounds of the “associated with a biological target” language remains unclear, and that basis for rejection has been maintained.
Applicant next argues that the “broad-narrow limitation in the same claim” analysis is improper because MPEP 2173.05 relates to numerical ranges and amounts of a substance, but claim 8 recites neither of these (Remarks, page 17).
This argument was not persuasive. The specific discussion in MPEP 2173.05(c) does relate to numerical ranges and amounts, but the language in the form paragraph used in formulating the rejection is not so narrow and uses “limitation,” which more broadly encompasses limitations other than numerical limitations or amounts As well, the examiner notes accompanying the form paragraph used in the rejection (i.e., FP 7.34.04) state that “This form paragraph may be modified to fit other instances of indefiniteness in the claims.” This clearly indicates that a claim that recites a broad limitation and also a narrower version of the same limitation may be properly rejected as indefinite if the broad-narrow recitation creates uncertainty as to the claim scope. In this case, uncertainty does exist because it is not clear whether the claim requires cfDNA as the biological target, any nucleic acid (i.e., cfDNA or another type of nucleic acid) as the biological target, or if the claim more broadly encompasses non-nucleic acid biological targets. Since Applicant’s argument was not persuasive, this basis for rejection is maintained.
Finally, Applicant argues that the last two steps in the claim are merely broad, which does not necessarily mean that they are indefinite. 
This argument was not persuasive. The examiner agrees that breadth is not synonymous with indefiniteness, but in this case, the language in the last two steps of claim 8 is so broad that is causes the claims to be unclear. As discussed in the rejection, it is unclear as to what steps, at minimum, meet the requirements of the “generating a modified dilution-tagged mixture” step at least because it is not clear whether simply creating a mixture of the dilution-tagged genetic targets at modified concentrations is sufficient or if additional steps are required. And, if additional steps are required, their identity is unclear. It is also unclear as to what specific steps are required to determine abundance “based on the modified dilution-tagged mixture and the relative concentration profile” even when this language is read in light of the specification. Since Applicant’s arguments were not persuasive, this basis for rejection has also been maintained.
	Claim 14
	Applicant argues that the indefiniteness issue raised with respect to this claim is moot in view of the amendment to claim 14 (Remarks, page 18).
	This argument was persuasive. That basis for rejection has been withdrawn. 
	Claim 15
Applicant argues that since the issues raised concerning claim 15 “mirror those of claim 8,” the rejection should be withdrawn for the reasons set forth with respect to claim 8 (Remarks, page 18).
	In response, it is first noted that the issue concerning the “based on” language in the second step is moot in view of the amendments to replace “based on” with “using.” That basis for rejection has been withdrawn accordingly.
The other indefiniteness issues raised previously have been maintained, though, because they remain applicable and Applicant’s arguments were not persuasive for the reasons set forth above with respect to claim 8. 
	Claim 16
Applicant argues that the ordinary artisan would have been able to determine whether any particular technique is “PCR-based” using, for example, the description in para. 45 of the specification (Remarks, page 18).
This argument was not persuasive. Paragraph 45 in the specification recites several examples of PCR-based techniques, and the ordinary artisan would have recognized that these specific examples are encompassed by the term “PCR-based techniques.” The problem, though, is as follows. All of the disclosed examples of PCR-based techniques include PCR, which suggests that a PCR-based technique must include a PCR step, but paragraph 45 also clearly indicates that the examples are simply examples and are not limiting. This, in combination with the fact that neither the specification nor the prior art defines the term, causes uncertainty to remain as to whether techniques that include, for example, thermal cycling and/or polymerase-mediated extension are encompassed by the term “PCR-based.” Applicant could address the issue by replacing “PCR-based” with “PCR,” which would encompass all of the examples listed in paragraph 45 of the specification as well as other methods that include a PCR step.
Since Applicant’s arguments were not persuasive, this basis for rejection is maintained.
It is also noted that the other indefiniteness issue raised with respect to claim 16—what is encompassed by “tagging….based on” in line 2—has been withdrawn as moot in view of the amendments to claim 16, which replace “tagging….based on” with “tagging….using.” 
	Claims 17 and 21
Applicant argues that the language “target sequence associated with the biological target” is, in fact, definite and references the arguments presented with respect to claim 8 (Remarks, page 18). Applicant also points to the disclosure in para. 33 of the specification (Remarks, page 19).
In response, this basis for rejection has been withdrawn in view of the amendments to claims 17 and 21, which remove the “associated with” language. Accordingly, Applicant’s arguments have been considered, but they are moot in view of the claim amendments.
	Claims 19, 22, and 23
Applicant argues that the ordinary artisan would have been able to determine whether a particular condition is a “cancer condition” as recited in the claims using, e.g., the disclosure in paras. 20 and 24 of the specification (Remarks, page 19).
This argument was not persuasive. The cited portions of the specification use the term “cancer condition” in a way that appears to be synonymous with “cancer,” but it is not clear that the term is, in fact, this narrow because neither the specification nor the prior art defines the term or provides sufficient information for the metes and bounds to be clearly determined. Since Applicant’s arguments were not persuasive, this basis for rejection has been maintained. 
It is noted that Applicant could address the issue by stating in the next response whether the term “cancer condition” is intended to be synonymous with “cancer.” Alternatively, Applicant could amend the claims to replace “cancer condition” with “cancer” or language such as “wherein the condition is cancer.”
	 
Drawings
4.	The replacement drawings filed on March 29, 2022 are acceptable.
Claim Objections
5.	Claims 8 and 15 are objected to because “dilution tagged” in line 2 of the penultimate step in each claim should be hyphenated.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because the metes and bounds of “a target sequence associated with the biological target,” which is recited in lines 10-11 of the claim, are unclear. More specifically, it is not clear as to the full scope of the relationships encompassed by “associated with.” It is clear, for example, that a target sequence falls within the scope of “associated with,” but is not clear whether similar/related sequences or sequences that may be indirectly indicative of the presence of the target are also encompassed. The specification does not provide guidance that would aid in determining the scope of the claim, and “associated with” does not have a standard meaning in the art. Accordingly, the aforementioned claim language is indefinite. 
Further regarding claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitations “a biological target from a sample including cell-free DNA (cfDNA)” and “genetic targets” in addition to reciting the narrower term “the cfDNA.” The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Finally, claim 8 is also indefinite because the requirements of the last two steps are unclear. First, it is unclear as to what steps, at minimum, meet the requirements of the “generating a modified dilution-tagged mixture” step. More specifically, it is not clear whether simply creating a mixture of the dilution-tagged genetic targets at modified concentrations is sufficient or if additional steps are required. And, if additional steps are required, their identity is not clear. Second, it is unclear as to how abundance is determined in the last step of the method. The claim states that abundance is determined “based on the modified dilution-tagged mixture and the relative concentration profile,” but the specific steps taken to determine abundance are not clear from this claim language. In other words, it is not clear how the modified dilution-tagged mixture and the relative concentration profile are used to determine abundance. 
Claims 9-14 and 21-27 are also indefinite by way of their dependency on claim 8.
Claim 15 is also indefinite. More specifically, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitations “a biological target” (preamble) in addition to reciting the narrower term “genetic targets” in the second step. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 is also indefinite because the requirements of the last two steps are unclear. First, it is unclear as to what steps, at minimum, meet the requirements of the “generating a modified dilution-tagged mixture” step. More specifically, it is not clear whether simply creating a mixture of the dilution-tagged genetic targets at modified concentrations is sufficient or if additional steps are required. And, if additional steps are required, their identity is not clear. Second, it is unclear as to how abundance is determined in the last step of the method. The claim states that abundance is determined “based on the modified dilution-tagged mixture and the relative concentration profile,” but the specific steps taken to determine abundance are not clear from this claim language. In other words, it is not clear how the modified dilution-tagged mixture and the relative concentration profile are used to determine abundance. 
Claims 16-20 are also indefinite by way of their dependency on claim 15.
Claim 16 is also indefinite because the metes and bounds of “PCR-based” are unclear. Although the specification provides some examples of methods that are “PCR-based” on page 28, the term is not defined, and it is not clear what, at minimum, is required for a method to be PCR-based. For example, are isothermal amplification methods and/or linear amplification methods “PCR-based,” or are these methods excluded? 
Claims 19, 22, and 23 are further indefinite because the metes and bounds of “cancer condition,” which is recited in each claim, are unclear. The specification appears to use the term synonymously with “cancer,” but the term is also never defined, nor is it commonly used in the art in this way. As a result, it is not clear whether “cancer condition” is synonymous with cancer or if the term is intended to more broadly encompass “cancer-related conditions” and/or conditions that co-occur with cancer. 

Conclusion
7.	No claims are currently allowable. The claims are free of the prior art for the reasons set forth in the last Office action, but they are rejected for other reasons. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637